    Case: 1:21-cv-00096 Document #: 15 Filed: 01/13/21 Page 1 of 4 PageID #:194




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



  ISABEL RUBINAS, and IJR CORP.,
                                                            Case No. 1:21-cv-00096
                                    Plaintiffs,
                                                             Hon. Edmond E. Chang
             v.


  NICOLAS MADUROS, DIRECTOR,
  CALIFORNIA DEPARTMENT OF
  TAX & FEE ADMINISTRATION ,

                                  Defendant.


                      DEFENDANT’S SUPPLEMENTAL BRIEF IN
                    OPPOSITION TO MOTION FOR A TEMPORARY
                     RESTRAINING ORDER AND PRELIMINARY
                                  INJUNCTION




      During the January 12, 2021, telephonic hearing on plaintiffs’ motion for a temporary

restraining order and preliminary injunction, the Court requested additional information about

California’s tax procedures. Several of the procedures the Court inquired about are elements of

the California Taxpayers’ Bill of Rights, codified at California Revenue and Taxation Code

sections 7080-7099.1.1



       1
        All statutory citations are to the California Revenue and Taxation Code unless
otherwise specified. In 2017, the California Department of Tax and Fee Administration
(Department) took over the responsibility of administering the state’s sales and use tax from the
State Board of Equalization. § 15570.22, enacted by Cal. Stat. 2017, ch. 16, § 5 (A.B. 102).
Many of the statutes cited herein refer to the “Board,” but the Code specifies that references to
the “Board” in California sales and use tax statutes are deemed to refer to the Department.
§ 15570.24.

                                                  1
    Case: 1:21-cv-00096 Document #: 15 Filed: 01/13/21 Page 2 of 4 PageID #:195




Releases of Levies

      The Taxpayers’ Bill of Rights established the office of the Taxpayers’ Rights Advocate.

§ 7083. The Taxpayers’ Rights Advocate may order the release of any levy and the return of up

to $2,300 upon a finding that a levy threatens the health or welfare of a taxpayer or their family.

§ 7094. The Department has also implemented procedures to permit Department staff to release a

levy or return funds without involving the Taxpayers’ Rights Advocate, if Department staff

determine that a levy will create irreparable harm. Department’s Compliance Policy and

Procedures Manual, ch. 7, § 753.259, available at https://www.cdtfa.ca.gov/taxes-and-

fees/manuals/cpm-07.pdf.

      Levies may also be released if they are exempt from collection pursuant to federal or

California law, or if a third party claims an interest in the property. Cal. Code Civ. Proc.

§§ 688.030 and 703.010 et seq.

Payment Plans

      Payment plans are authorized by § 6832, which allows the Department to “enter into a

written installment payment agreement with a person for the payment of any taxes due.” Each

payment plan requires a specific analysis of the circumstances of the person or business that

owes the tax, but Department staff advise that the following are examples of payment plans that

might have been available to a retailer owing the amount of tax, penalties, and interest that

plaintiff IJR, Corp. owed before its bank account was levied in December 2020.

      •     18-month payment plan with payments of $449.75

      •     24-month payment plan with payments of $340.43

The Department typically grants relief from penalties once the tax and interest is paid under a

payment plan.

Prepayment Challenges

      As discussed in defendant’s opposition brief and during the hearing, this case presents an

unusual circumstance because plaintiff IJR’s tax returns admit the full amount of the liability that

the Department assessed. Disputes typically come up where the Department “is not satisfied


                                                  2
     Case: 1:21-cv-00096 Document #: 15 Filed: 01/13/21 Page 3 of 4 PageID #:196




with” a tax return and issues a deficiency determination, §§ 6481-6488, or no return is filed and

the Department issues a determination based on an estimate of liability, §§ 6511-6515. Under

either circumstance, the person ordered to pay the tax may petition for redetermination, without

first paying the tax. §§ 6561-6566. Petitions for redetermination are heard by the Department’s

Appeals Bureau. Cal. Code Regs., tit. 18, §§ 35001-35067. The Department’s decision on a

petition for redetermination may be appealed to the Office of Tax Appeals, an independent

agency dedicated solely to the adjudication of tax disputes. Cal. Gov. Code §§ 15670-15680;

Cal. Code Regs., tit. 18, §§ 30000-30707.

      Neither the Department nor the Office of Tax Appeals may declare a California statute

unenforceable on the basis of it being unconstitutional or contrary to federal law, unless an

appellate court has made such a determination. Cal. Const., art. III, § 3.5.

Offer in Compromise / Settlement

      During a prepayment challenge, the tax liability may be reduced via settlement. § 7093.5.

Once there is a final tax liability (including situations, like this one, where the tax liability is

never the subject of a prepayment challenge), the Department’s Offer in Compromise program

allows a tax liability to be satisfied by the payment of a lesser amount. § 7093.6.

      The Department may also relieve all or any part of the interest or penalties that are owed.

§§ 6592, 6593.5; Cal. Code Regs., tit. 18, §§ 1703(c)(8).

Administrative and Judicial Refund Proceedings

      At any time, anyone required to file California sales and use tax returns may pay the tax

and file an administrative claim for refund. §§ 6901-6909. The refund claim must “be in writing”

and “state the specific grounds upon which the claim is founded.” § 6904.

      A refund suit in a California superior court may be filed as soon as the Department denies

a claim for refund, or six months after the claim was filed if the Department has not acted on the

claim. §§ 6931-6937. A refund suit is the only manner to take a tax issue to court; prepayment

injunctive or declaratory relief is not permitted. § 6931; Cal. Const., art. XIII, § 32. In a refund

suit, a California superior court can review and resolve any allegation that the Department’s


                                                    3
    Case: 1:21-cv-00096 Document #: 15 Filed: 01/13/21 Page 4 of 4 PageID #:197




procedures were erroneous, contrary to federal law, or unconstitutional. Jerron West, Inc. v. State

of Cal. State Bd. of Equalization, 129 F.3d 1334, 1339-1340 (9th Cir. 1997).



Dated: January 13, 2021                             Respectfully submitted,

                                                     XAVIER BECERRA
                                                     Attorney General of California
                                                     MOLLY K. MOSLEY
                                                     Supervising Deputy Attorney General



                                                     /s/ Michael Sapoznikow
                                                     MICHAEL SAPOZNIKOW
                                                     GINA TOMASELLI
                                                     Deputy Attorneys General
                                                     Attorneys for Defendant Nicolas Maduros,
                                                     Director, California Department of Tax and
                                                     Fee Administration

SA2021300080/34736116.docx




                                                4
